Case: 17-10963      Document: 00514448078         Page: 1    Date Filed: 04/26/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 17-10963
                                                                                FILED
                                                                            April 26, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

ALEJANDRO CHAVEZ-GARCIA,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:17-CR-44-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Alejandro Chavez-Garcia appeals his conviction and sentence for having
been found unlawfully in the United States following deportation. He argues
that his 30-month term of imprisonment and his three-year term of supervised
release exceeded the respective statutory maximums because the enhanced
penalty provision of 8 U.S.C. § 1326(b) is unconstitutional. He also asserts that
his guilty plea was invalid because he was not admonished that his prior felony


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10963   Document: 00514448078     Page: 2   Date Filed: 04/26/2018


                                No. 17-10963

conviction could not be used to enhance his sentence under § 1326(b) unless it
was submitted to a jury and proved beyond a reasonable doubt.
      However, Chavez-Garcia has filed an unopposed motion for summary
disposition and a letter brief conceding that these issues are foreclosed by
Almendarez-Torres v. United States, 523 U.S. 224 (1998), and explaining that
he has raised the issues only to preserve them for possible further review.
Accordingly, because summary disposition is appropriate, see Groendyke
Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), Chavez-Garcia’s
motion is GRANTED. The district court’s judgment is AFFIRMED.




                                      2